Citation Nr: 0712548	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-14 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected malaria, currently rated as noncompensable.

2.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  

3.  Entitlement to service connection for residuals of a 
claimed left leg injury.  

4.  Entitlement to service connection for a heart disability.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for skin cancer.

7.  Entitlement to service connection for depression.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1966 to May 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The RO granted service connection for PTSD and 
assigned an initial 30 percent rating, effective from 
February 27, 2003.  The May 2003 rating decision also denied 
an increased (compensable) rating for the service-connected 
malaria, and denied service connection for a heart 
disability, residuals of a left leg injury, sleep apnea, skin 
cancer, and depression.  The veteran disagreed with the 
initial 30 percent rating assigned, the denial of an 
increased rating for the service-connected malaria, and the 
denial of service connection for a heart disability, 
residuals of a left leg injury, sleep apnea, skin cancer, and 
depression.  

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in September 2004.  Then, in 
February 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  
Transcripts of his testimony have been associated with the 
claims file.

The issues of entitlement to an initial rating in excess of 
30 percent for the service-connected PTSD, and entitlement to 
service connection for a heart disability, residuals of a 
left leg injury, and sleep apnea are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On September 12, 2003, during his Board hearing before 
the undersigned Veterans Law Judge sitting at the RO, and 
prior to the promulgation of a decision in the appeal, the 
veteran requested to withdraw from appellate status the 
issues of entitlement to service connection for skin cancer 
and entitlement to service connection for depression.

2.  The medical evidence of record indicates that the 
veteran's service-connected malaria is asymptomatic.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran, with regard to the issues of entitlement to 
service connection for skin cancer and entitlement to service 
connection for depression, have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 
(2006).

2.  The criteria for the assignment of a compensable rating 
for the service-connected malaria have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.88b, 
Diagnostic Code 6304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2006).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2006).  

In this case, the February 2007 personal hearing transcript 
reveals that the veteran has withdrawn this appeal as to the 
issues of entitlement to service connection for skin cancer 
and entitlement to service connection for depression; hence, 
there remain no allegations of errors of fact or law for 
appellate consideration with regard to those issues.  
Accordingly, the Board does not have jurisdiction to review 
the issues of entitlement to service connection for skin 
cancer and entitlement to service connection for depression; 
and they are dismissed.

II.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was not done.  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In March 2003, September 2004, September 2005, March 2006, 
May 2006 and June 2006 letters, the RO informed the veteran 
of its duty to assist him in substantiating his claims, and 
the effect of this duty upon his claims.  In addition, the 
veteran was advised, by virtue of detailed August 2003 and 
March 2005 statements of the case (SOCs) and March 2005 and 
November 2006 supplemental statements of the case (SSOCs) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claims.  A March 2006 letter was sent to the veteran 
which specifically addressed the downstream issues of 
effective date and initial rating.  

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim of entitlement to a 
compensable rating for the service-connected malaria has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal as to 
the issue of entitlement to a compensable rating for the 
service-connected malaria.  The veteran testified at two 
personal hearings and he was afforded two VA examinations to 
determine the current nature, extent and severity of the 
service-connected malaria.  

No useful purpose would be served in remanding this matter 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  

III.  Increased Rating - Malaria

The veteran seeks a compensable rating for his service-
connected malaria.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2006).

The veteran's service medical records reflect that the 
veteran contracted malaria during service.  The veteran was 
discharged from active duty in May 1970.  An August 1970 
rating decision granted service connection for malaria, with 
a 10 percent rating assigned from May 21, 1970, which was 
reduced to a noncompensable rating effective on May 21, 1971.  

The veteran asserts that he continues to have outbreaks of 
malaria such that a compensable rating is warranted.  

VA examinations were conducted in April 2003 and June 2006 
specifically to determine if the veteran had any current 
residuals of malaria.  At both examinations, the veteran 
reported that he experienced symptoms of fever, chills, 
diarrhea and nausea, similar to the symptoms he reportedly 
experienced when his malaria was active during service.  In 
June 2006, the veteran reported that he had these 
exacerbations twice per month.  Despite the veteran's 
reported symptoms, both examiners concluded that the veteran 
had no residuals of malaria.  

On examination in April 2003, the veteran was well-developed 
and well-nourished.  Vital signs were normal.  Lungs were 
clear to auscultation and percussion without rales, rhonchi, 
or wheezes.  Heart rate was regular, without murmur, rub, or 
gallop.  PMI was not displaced.  Precordium was not 
hyperactive.  Abdomen was without organomegaly, masses, or 
tenderness.  Bowel sounds were normoactive.  There was no 
peripheral edema and the veteran was not jaundiced.  Complete 
blood count (CBC) revealed no anemia.  Chemistries were 
within normal limits, specifically, liver function tests were 
normal.  The diagnosis was history of malaria, no known 
residuals.  

On examination in June 2006, the veteran was in no apparent 
distress.  Vital signs were normal.  The veteran had no 
carotid bruits.  All peripheral pulses were palpable.  There 
was no peripheral edema or cyanosis.  First heart sound and 
second heart sound were audible and regular without murmur, 
gallop or pericardial rub.  PMI was not displaced.  
Precordium was not hyperactive.  Abdomen was obese and 
nontender without any mass.  Liver and spleen were not 
enlarged.  Bowel sounds were normoactive.  There was no fluid 
thrill or shifting dullness.  All external hernial orifices 
were intact.  Kidneys were not ballottable.  There was no CVA 
tenderness or suprapubic tenderness.  CBC and basic metabolic 
panel did not support a finding of malaria residuals.  The 
diagnosis was malaria, no residuals.  On the basis of the 
history and physical examination, the examiner determined 
that the veteran did not have malarial residuals because the 
"medical journal" did not support the long-term 
complication and sequelae of malaria.  The veteran was 
independent in his activities of daily living.  

Malaria is rated pursuant to 38 C.F.R. § 4.88b, Diagnostic 
Code 6304.  Under Diagnostic Code 6304, a 100 percent 
disability rating is warranted for malaria as an active 
disease.  Relapses must be confirmed by the presence of 
malarial parasites in blood smears.  Thereafter, residuals 
such as liver or spleen damage are rated under the 
appropriate system.  38 C.F.R. § 4.88b, Diagnostic Code 6304 
(2006).

As noted above, the VA examinations of April 2003 and June 
2006 are completely negative for any findings of malaria 
residuals, despite the veteran's complaints of fever, chills, 
diarrhea and nausea occurring twice per month.  The examiners 
determined that the veteran's organs, including kidneys and 
liver, were functioning normally, there was no anemia, and 
blood tests were essentially normal.  There is no medical 
opinion to the contrary.  Although the veteran is competent 
to testify as to his symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.   See Washington v. 
Nicholson, 19 Vet App 362 (2005).   In this case, the veteran 
is not competent to provide an opinion as to whether his 
reported symptoms of fever, chills, vomiting and nausea are 
residuals of his in-service malaria.  

The preponderance of the evidence is against the veteran's 
claim for a compensable disability rating for his service-
connected malaria; there is no doubt to be resolved; and a 
compensable rating is not warranted.  


ORDER

The claim of service connection for skin cancer is dismissed.

The claim of service connection for depression is dismissed.  

An increased (compensable) rating for the service-connected 
malaria is denied.  


REMAND

The veteran seeks an initial rating in excess of 30 percent 
for the service-connected PTSD.  Additionally, the veteran 
asserts that service connection is warranted for residuals of 
a left leg injury, a heart disability, and sleep apnea, the 
later two claimed as secondary to the service-connected PTSD 
and/or malaria.  

At the veteran's personal hearing before the undersigned in 
February 2007, it was discovered that the record was 
incomplete.  Specifically, the veteran testified that he 
began receiving disability benefits from the Social Security 
Administration (SSA) in September or October 2006.  The 
veteran testified that the basis for the favorable SSA 
decision was the severity of his PTSD and his heart 
condition.  The claims file does not contain records from the 
SSA showing the disability award or the medical evidence on 
which the SSA relied.  These records, to the extent 
available, should be obtained and associated with the claims 
file.  Once VA is put on notice that the veteran is in 
receipt of such benefits, VA has a duty to assist the 
claimant by obtaining these records.  Woods v. Gober, 14 Vet. 
App. 214, 221-22 (2000).  

With regard to the service-connected PTSD, the record 
reflects that the veteran has been hospitalized several times 
during the course of this appeal for exacerbation of his PTSD 
symptoms.  His GAF scores have ranged from 30 to 60 during 
that time period.  In light of the vast range of GAF scores, 
as well as the recent hospitalizations for exacerbation of 
his PTSD symptoms, the veteran should be afforded a VA 
examination.  Importantly, the examiner must review the 
veteran's claims file in conjunction with the examiner, and 
provide an opinion as to the current nature, extent, and 
severity of the service-connected PTSD in terms of the 
General Formula for Rating Mental Disorders found at 
38 C.F.R. § 4.130.

With regard to the claimed residuals of a left leg injury, 
the veteran testified at the travel Board hearing that he was 
awarded two Purple Heart Medals during service, one of which 
was awarded for shrapnel injuries sustained to the lower left 
calf, during service in Vietnam.  The veteran also testified 
that he had a scar on his left leg from the injury, and that 
he had not been shot since that time in Vietnam.  
Additionally, the veteran testified that he had a recent C&P 
examination including x-rays with regard to his left leg.  
Neither the VA examination nor the x-ray report is currently 
associated with the claims file.  All VA records are 
constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Therefore, all the veteran's VA treatment records, 
including all recent C&P examinations should be obtained and 
associated with the claims file.  In addition to outstanding 
VA records, any private treatment records should also be 
obtained and associated with the claims file.  

With regard to the claims of service connection for a heart 
disability and sleep apnea, the veteran testified at his 
travel Board hearing that his heart disease and sleep apnea 
were associated with his service-connected malaria and/or his 
service-connected PTSD.  The record reflects that the veteran 
had a heart attack in November 2002 and underwent triple 
bypass shortly thereafter.  Additionally, the veteran 
testified at his travel Board hearing that he was diagnosed 
with sleep apnea four years earlier.  There is currently no 
competent medical opinion of record as to whether the 
veteran's heart disability and/or sleep apnea was caused by, 
or aggravated by the service-connected malaria and/or PTSD.  
The term "disability" as used in 38 U.S.C.A. § 1110 refers to 
impairment of earning capacity, and such definition of 
disability mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  

When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.310(a).

Accordingly, the question of whether the veteran's heart 
disease and/or sleep apnea are proximately due to or the 
result of his service-connected malaria and/or PTSD must be 
considered.  If however, the RO/AMC determines that the 
veteran does not have a heart disability or sleep apnea which 
is proximately due to or the result of his service-connected 
malaria and/or PTSD, the RO/AMC must now also consider 
whether the veteran has a separate heart disability and/or 
sleep apnea which has been aggravated by his service-
connected disabilities, and, if so, the level of disability 
attributable to aggravation must be determined.  In order to 
determine these questions, a VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from 
the veteran, obtain and associate with 
the claims file all private treatment 
records of the veteran pertinent to the 
issues on appeal that have not been 
previously secured.  

2.  After obtaining any necessary 
information from the veteran, obtain a 
copy of the decision awarding the veteran 
SSA disability benefits and a copy of the 
evidence upon which the award was based. 

3.  Obtain and associate with the claims 
file all VA medical records pertinent to 
the issues on appeal, including, but not 
limited to VA C&P examinations, 
diagnostic testing reports, and mental 
health records showing treatment for 
PTSD, heart disease, a left leg injury 
and sleep apnea, not currently of record.  
In particular, obtain the VA records to 
which the veteran referred at his 
February 2007 personal hearing, 
including, but not limited to, the C&P 
examination with accompanying x-ray 
report of the veteran's left calf.  

4.  After completion of the above, 
schedule the veteran for a VA psychiatric 
examination to determine the current 
nature, extent, and severity of the 
service-connected PTSD.  The claims file 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should 
describe the severity of the service-
connected PTSD in terms of the General 
Formula for rating Mental Disorders at 
38 C.F.R. § 4.130.  Specifically, the 
psychiatrist should render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of affect, memory loss; depressed mood 
and disturbances of motivation and mood; 
anxiety; panic attacks; sleep impairment; 
impaired judgment, impaired thinking, 
speech, impulse control and/or thought 
processes; neglect of personal hygiene 
and appearance; suicidal ideation; and 
delusions or hallucinations.  The 
psychiatrist should also render a multi-
axial diagnosis, including assignment of 
a Global Assessment of Functioning (GAF) 
score (representing the extent of 
impairment resulting from PTSD, and an 
explanation of what the score means.

5.  Schedule the veteran for a general 
medical examination to determine the 
current nature and likely etiology of the 
claimed residuals of a left leg injury, 
heart disease and sleep apnea.  All 
indicated x-rays and laboratory tests 
should be completed.  The claims file 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should provide 
specific comments as to any relationship 
between the veteran's service-connected 
PTSD and malaria and any current heart 
disease and/or sleep apnea.  The examiner 
should also indicate if the veteran's 
service-connected PTSD aggravates any 
current heart disorder or sleep apnea 
disorder, and, if so, what level of 
disability is attributable to 
aggravation.  Additionally the examiner 
should opine as to whether it is at least 
as likely as not that the veteran's 
current heart disease, sleep apnea, and 
left leg disability had its onset during 
service.  A complete rationale should 
accompany all opinions expressed.  

6.  Review the claims file and ensure 
that all notice and development 
obligations have been satisfied in 
accordance with the provisions of 38 
C.F.R. § 3.159 (2006) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the RO must take 
appropriate steps to ensure that the 
veteran is provided notification of any 
additional evidence to be provided by VA 
and of evidence that must be provided by 
the veteran, as well as notification of 
the evidentiary requirements for 
substantiating his claim for an increased 
rating for service-connected PTSD and his 
claims of service connection.  

7.  Readjudicate the veteran's claims for 
entitlement to service connection for 
claimed residuals of a left leg injury, 
heart disease, and sleep apnea, as well 
as the claim of entitlement to a rating 
in excess of 30 percent for the service-
connected PTSD.  Specifically consider 
whether the veteran has a heart disorder 
and/or sleep apnea disorder secondary to 
his service-connected PTSD and malaria, 
taking into consideration the provisions 
of 38 C.F.R. § 3.310(a) and the 
directives set forth in Allen regarding 
aggravation.  If any action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


